Exhibit 10.2

 

AMENDMENT

OF

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT is made effective as of August 1, 2010, between Chicago Board
Options Exchange, Inc. (the “Company”) and Edward J. Joyce (the “Employee”).

 

WHEREAS, the Company and the Employee have entered into an Amended and Restated
Employment Agreement, effective as of December 31, 2009 (the “Employment
Agreement”); and

 

WHEREAS, the Company and the Employee now consider it desirable to amend the
Employment Agreement.

 

NOW, THEREFORE, pursuant to Section 18 of the Employment Agreement, the parties
mutually agree to further amend the Employment Agreement by substituting the
following for the second sentence of Section 3(c) of the Employment Agreement:

 

“Options and other equity awards, if any, granted to Employee under such a plan
shall vest upon Employee’s retirement after attaining age fifty-seven (57) and
all vested options may thereafter be exercised by Employee for the remainder of
their term.”

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first above written.

 

CHICAGO BOARD OPTIONS EXCHANGE, INC.

 

 

/s/ Edward J. Joyce

 

Edward J. Joyce

By:

/s/ William J. Brodsky

 

 

 

Chief Executive Officer and

 

 

 

Chairman of the Board of Directors

 

 

 

--------------------------------------------------------------------------------